1 MCGREGOR W. SCOTT
  United States Attorney
2 SAMUEL WONG
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2772

5    Attorneys for Plaintiff
     United States of America
6

7

8                                    IN THE UNITED STATES DISTRICT COURT
9                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:13-CR-300-GEB
12                      Plaintiff,                        STIPULATION AND ORDER CONTINUING
                                                          HEARING AND EXTENDING BRIEFING
13                          v.                            SCHEDULE ON DEFENDANT RUSSELL
                                                          GILMORE'S RENEWED MOTIONS IN LIMINE,
14   JOHN MAHAN, ET AL.,                                  INCLUDING MOTIONS TO EXCLUDE
                                                          CELLPHONE EVIDENCE (ECF No. 452) AND
15                      Defendants.                       RULE 404(b) EVIDENCE (ECF No. 453)
16                                                        Court: Hon. Garland E. Burrell
17

18          It is hereby stipulated by and between plaintiff United States of America and defendant Russell
19   Gilmore, through their respective counsel, that the presently set hearing date of April 12, 2019, on
20   Gilmore’s renewed motions to exclude cellphone evidence (ECF No. 452) and Rule 404(b) evidence
21   (ECF No. 453) shall, with the Court’s approval, be continued to May 3, 2019, at 9:00 a.m. Courtroom
22   Deputy Shani Furstenau has confirmed that the Court is available on May 3, 2019.
23          It is further stipulated between the parties that the due date for the United States’ response to
24   Gilmore’s motion to exclude Rule 404(b) evidence (ECF No. 453) shall be extended from March 22,
25   2019, to April 5, 2019, and Gilmore’s response, if any, from April 5, 2019, to April 19, 2019. The
26   United States has previously filed a non-opposition to Gilmore’s renewed motion to exclude cellphone
27   evidence.
28                                                        1
     STIPULATION & ORDER CONTINUING MOTIONS
     HEARING DATE AND BRIEFING SCHEDULE

30
1           The reason for the requested continuance and extensions is to provide the United States
2    additional time to respond to Gilmore’s motion to exclude Rule 404(b) evidence (ECF No. 453).
3

4                                                         MCGREGOR W. SCOTT
                                                          United States Attorney
5
            Dated: April 1, 2019                          /s/ Samuel Wong
6                                                  By:    _____________________________________
                                                          SAMUEL WONG
7
                                                          Assistant United States Attorney
8                                                         Attorney for plaintiff United States of America

9           Dated: April 1, 2019                          /s/ Matthew Bockmon
                                                          ______________________________________
10                                                        MATTHEW BOCKMON
11
                                                          Assistant Federal Defender
                                                          Attorney for defendant Russell Gilmore
12

13                                                    ORDER
14          The Court, having received, read, and considered the stipulation of the parties, and good cause
15   appearing therefrom, adopts the parties’ stipulation as its ORDER in its entirety.
16          Accordingly, it is ORDERED that:
17          1.      The presently set hearing date of April 12, 2019, on defendant Russell Gilmore’s motions
18   to exclude cellphone evidence (ECF No. 452) and Rule 404(b) evidence (ECF No. 453) shall be
19   continued to May 3, 2019, at 9:00 a.m.; and
20          2.      The due date for the United States’ response to Gilmore’s motion to exclude Rule 404(b)
21   evidence (ECF No. 453) shall be extended from March 22, 2019, to and including April 5, 2019, and
22   Gilmore’s response, if any, from April 5, 2019, to April 19, 2019.
23          IT IS SO ORDERED.
24          Dated: April 4, 2019
25

26

27

28                                                        2
     STIPULATION & ORDER CONTINUING MOTIONS
     HEARING DATE AND BRIEFING SCHEDULE

30
